EXHIBIT 99.1 FIRST 22 West State Street KEYSTONE Media, PA 19063 FINANCIAL, INC. 610-565-6210 PRESS RELEASE First Keystone Financial Announces David M. Takats Appointed as Senior Vice President and Chief Financial Officer Media, PA – August 13, 2009 – The Board of Directors of First Keystone Financial, Inc. (the “Company”), headquartered in Media, Pennsylvania, announced the appointment of David M. Takats as Senior Vice President and Chief Financial Officer of both the Company and First Keystone Bank (the “Bank”), the Company’s wholly owned subsidiary, effective August 11, 2009. Mr. Takats has served as Vice President and Controller of the Company and the Bank from August 2008 to August 2009, as Administrative Vice President and Controller from April 2005 to July 2008, and as Administrative Vice President and Accounting Manager from June 2000 to March 2005.Prior to joining the Bank, Mr. Takats was a Senior Staff Accountant for Rosenbluth International and the Executive Vice President and Controller of Heaven Sent Couriers, both based in Philadelphia, PA. “I am very pleased to announce the promotion of David Takats to the position of Chief Financial Officer, and we are excited to have him join our Senior Management Team,” said First Keystone Bank’s President and CEO, Hugh Garchinsky.“David is a highly capable professional who embraces his new responsibilities.
